DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The amendment to the specification filed 3/28/22 has been entered.

Drawings
The replacement drawings filed 3/28/22 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Specification:
In paragraph 20 of the amended specification filed 3/28/22, “thermos-electric” has been changed to --thermoelectric-- in line 34.

Claims:
In claim 1, --being-- has been added before “adapted” in lines 4 and 11.
In claim 5, “being” has been changed to --is-- in line 2; and “is” has been changed to --being-- in line 3.
In claim 11, --being-- has been added after “tool” in the last line.
In claim 12, --being-- has been added after “tool” in line 10 and after “hardware” in the penultimate line.
In claim 15, --being-- has been added after “tool” in line 4.
In claim 16, --being-- has been added before “adapted” in lines 4 and 12, before “between” in line 10, and after “tool” in line 16; and --and-- has been added after “aperture,” in line 16.
In claim 19, “being” has been changed to --is-- in line 2; and --and-- has been added after “disk,” in line 3.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An electrical grid sensor comprising a magnetized element, at the bottom surface, adapted to magnetically fix the bottom surface to an iron-based transformer housing; and a ring extending from and integrated with the top surface, the ring sized to accommodate a universal hook end of a standard utility hot-stick tool by way of an aperture defined by the ring (claim 1).
A method of deploying a utility measuring temperature sensor, the method comprising providing the utility measuring temperature sensor comprising a magnetized element at the bottom surface, a ring extending from and integrated with the top surface; engaging a universal hook end of a standard utility hot-stick tool through an aperture defined by the ring; and  positioning the bottom surface on an iron-based metal surface and adhering the bottom surface to the iron-based metal surface via the magnetized element (claim 12).
A ring sensor comprising a magnetized ring, at the bottom surface, adapted to magnetically fix the bottom surface to an iron-based transformer housing; and a ring extending from and integrated with the top surface, the ring sized to accommodate a universal hook end of a standard utility hot-stick tool by way of an aperture defined by the ring (claim 16).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
4/13/22